Exhibit 10.10

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Agreement”) is made on this 22nd day of
March, 2011 between Dais Analytic Corporation (“Debtor”), and Platinum-Montaur
Life Sciences, LLC (“Secured Party”).

1. SECURITY INTEREST. Debtor hereby grants to Secured Party a security interest
in (i) all rights, title, and interest in all patents, patent applications and
like protections now owned or hereafter acquired by Debtor and listed on
Schedule I attached hereto (which Schedule may be updated by the Secured Party
from time to time), including, without limitation, improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same and the proceeds therefrom and (ii) all rents, royalties, license fees and
“accounts” (as defined in the Uniform Commercial Code of the State of New York)
with respect to all of the foregoing items in clause (i) (all of the foregoing,
collectively, the “Collateral”). The security interest granted hereunder shall
secure the payment and performance of Debtor’s obligations under the secured
convertible promissory note issued on or about the date hereof by the Debtor to
the Secured Party in the principal amount of One Million Five Hundred Thousand
Dollars ($1,500,000) (the “Note”) pursuant to that certain Note and Warrant
Purchase Agreement (the “Purchase Agreement”) dated on or about the date hereof
(the “Convertible Note Issuance”), and the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all other liabilities and obligations of Debtor to the Secured Party due or
to become due or hereafter arising under this Agreement or in connection with
the Note (the “Obligations”).

2. COVENANTS. Debtor hereby warrants and covenants that during the course of
this Agreement: (a) The Debtor’s place of business is 11552 Prosperous Drive,
Odessa, Florida, 33556 and Debtor will immediately notify Secured Party in
writing of any change in or discontinuance of Debtor’s place of business;
(b) Debtor will not sell, dispose, or otherwise transfer all or any portion of
the Collateral or any interest therein other than license grants made by Debtor
in the ordinary course of business, consistent with past practice and on an
arm’s-length basis, in each case, without the prior written consent of Secured
Party; (c) Debtor shall file this Agreement with the U.S. Patent and Trademark
Office no later than ten (10) days after completion of the Convertible Note
Issuance; (d) Debtor shall, from time to time, execute and file such other
documents and instruments, and take such further actions as the Secured Party
may reasonably request to perfect or continue the perfection of Secured Party’s
interest in the Collateral, and Debtor authorizes Secured Party to file Uniform
Commercial Code financing statements with respect to the Collateral and the
security interest granted herein; (e) to Debtor’s knowledge, this Agreement
creates in favor of Secured Party a valid first priority security interest in
the Collateral in the United States securing the payment and performance of the
obligations evidenced by the Note; and (f) the Debtor shall comply with the
covenants set forth on Annex A hereto.

 

- 1 -



--------------------------------------------------------------------------------

3. DEFAULT. The following are each an event of default under this Agreement
(each, an “Event of Default”): (a) any material misrepresentation relating to
this Agreement, the Purchase Agreement or the Note on the part of the Debtor,
(b) any material noncompliance with or nonperformance of the Debtor’s
obligations under the Note, the Purchase Agreement or this Agreement, (c) if
Debtor makes (i) an assignment for the benefit of creditors, or is subject to
(ii) an attachment or receivership of assets that is not dissolved, or (iii) is
subject to the institution of Bankruptcy proceedings, whether voluntary or
involuntary, and (d) any Event of Default as defined in the Note. Should an
Event of Default occur, Secured Party shall provide Debtor with written notice
detailing the Event of Default. Debtor shall have fifteen (15) days from receipt
of said notice to cure such default. Should Debtor fail to cure within the
prescribed time period, Secured Party may at any time thereafter declare the
Note in default and all obligations secured hereby immediately due and payable
and shall have the remedies of a secured party under the Uniform Commercial Code
of New York State. Secured Party may require the Debtor to make the collateral
provided hereunder available to the Secured Party at a place which is mutually
convenient. No waiver by Secured Party of any default shall operate as a waiver
of any other default or of the same default on a future occasion. This Agreement
shall inure to the benefit of and bind the heirs, executors, administrators,
successors, and assigns of the parties. This Agreement shall have the effect of
an instrument under seal.

3. TERM. This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the Obligations have
been paid in full. Upon satisfaction of the Obligations, the Secured Party shall
execute and deliver such releases or other evidences of satisfaction and release
of this Agreement as may be reasonably requested by the Debtor.

4. MISCELLANEOUS. Notwithstanding Section 3 above, this Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against the Debtor for liquidation or reorganization, should the
Debtor become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of the Debtor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Debtor’s obligations to the Secured Party under the Note, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of such obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the obligations
of the Debtor to the Secured Party under the Note shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned. This Agreement shall be governed by the laws of New York State,
without regard to its conflict of laws provisions. Any suit for the enforcement
of the obligations of Debtor to the Secured Party, arising out of or in any
manner relating to this Agreement may be brought in the courts of the state of
New York or any federal court sitting in the southern district of New York and
the parties hereto consents to the non-exclusive jurisdiction of such courts.
The Debtor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or

 

- 2 -



--------------------------------------------------------------------------------

any such court or that such suit was brought in an inconvenient court. The
Debtor shall not be entitled in any such action or proceeding to assert any
defense given or allowed under the laws of any state other than the state of New
York unless such defense is also given or allowed by the laws of the state of
New York.

[Signature Page Follows]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the date first written above.

 

Debtor:    DAIS ANALYTIC CORPORATION    By:   

Timothy N. Tangredi

      Timothy N. Tangredi, President and Chief Executive Officer

 

Secured Party:    PLATINUM-MONTAUR LIFE SCIENCES, LLC    By:   

/s/ Joseph Sanfilippo

   Name:    Joseph Sanfilippo    Title:    CFO   

 

[Patent Security Agreement By and Between

Dais Analytic Corporation and Platinum-Montaur Life Sciences, LLC]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF DEBTOR

 

STATE OF Florida                )

       )    ss.

COUNTY OF Pasco                )  

On this 22 day of March, 2011 before me personally appeared Timothy N. Tangredi,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of Dais Analytic Corporation, who being by me
duly sworn did depose and say that he is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he acknowledged said instrument
to be the free act and deed of said corporation.

 

/s/ Pamela McMillan

Notary Public

 

[Patent Security Agreement By and Between

Dais Analytic Corporation and Platinum-Montaur Life Sciences, LLC]



--------------------------------------------------------------------------------

SCHEDULE I

TO PATENT SECURITY AGREEMENT

 

1. Patent No. 6,841,601– Cross-linked polymer electrolyte membranes for heat and
moisture exchange devices. This patent was issued on January 11, 2005.

 

2. Patent No. 6,413,298 – Water and ion-conducting membranes and uses
thereof. This patent was issued on July 2, 2002.

 

3. Patent No. 6,383,391 – Water and ion-conducting membranes and uses
thereof. This patent was issued on May 7, 2002.

 

4. Patent No. 6,110,616 – Ion-conducting membrane for fuel cell. This patent was
issued on August 29, 2000.

 

5. Patent No. 5,679,482 – Fuel Cell incorporating novel ion-conducting
membrane. This patent was issued on October 21, 1997.

 

6. Patent No. 5,468,574 – Fuel Cell incorporating novel ion-conducting membrane.
This patent was issued on October 21, 1995.

 

7. Patent No. 7,179,860 – Cross-linked polymer electrolyte membranes for heat,
ion and moisture exchange devices. This patent was issued on February 20, 2007.

 

8. *** Application ***– Nanoparticle Ultra Capacitor

 

9. Patent Application *** – Enhanced HVAC System and Method

 

10. Patent Application *** - Multiphase Selective Transport Through a Membrane

 

11. Patent Application ***- Multiphase Selective Transport Through a Membrane

 

12. Patent Application ***- Multiphase Selective Transport Through a Membrane

 

13. Patent Application ***- Multiphase Selective Transport Through a Membrane

 

14. Patent Application ***- Molecule Sulphonation Process*

 

15.

Patent Application *** - Molecule Sulphonation Process*

 

16.

Patent Application ***- Stable and Compatible Polymer Blends*

 

* Patent applications jointly owned with Aegis Biosciences, LLC.

 

[Patent Security Agreement By and Between

Dais Analytic Corporation and Platinum-Montaur Life Sciences, LLC]



--------------------------------------------------------------------------------

SCHEDULE I

TO PATENT SECURITY AGREEMENT, CONTINUED

 

 

17. Patent Application ***- Stable and Compatible Polymer Blends*

 

18. ***

 

19.

Patent Application ***- Stable and Compatible Polymer Blends*

 

20. ***

 

21. ***

 

22. ***

 

23. ***

 

*** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 

* Patent applications jointly owned with Aegis Biosciences, LLC.

 

[Patent Security Agreement By and Between

Dais Analytic Corporation and Platinum-Montaur Life Sciences, LLC]



--------------------------------------------------------------------------------

Annex A – Additional Covenants

 

1. The Debtor shall give the Secured Party prompt written notice of any non
provisional published patent application filed with the United States Patent and
Trademark Office or any similar office or agency, and, upon the request of the
Secured Party, the Debtor shall execute and deliver a supplement hereto (in form
and substance satisfactory to the Secured Party) to evidence the Secured Party’s
security interest in and lien on such patent of the Debtor relating thereto or
represented thereby.

 

2. The Debtor shall take all actions reasonably necessary to prosecute to
allowance applications for patents and maintain all patents (now or hereafter
existing)

 

3. The Debtor shall take all steps reasonably necessary, in its good faith
business judgment, to seek to recover any and all damages for infringement,
misappropriation or dilution of the Collateral, unless such infringement,
misappropriation or dilution could not reasonably be expected to have a material
adverse effect on the Debtor or its ability to satisfy the Obligations or unless
the Debtor determines, in its good faith business judgment, that seeking
recovery for such infringement, misappropriation or dilution is uneconomical or
otherwise not in the best interests of the Debtor. Upon the occurrence and
during the continuance of any event of default under the Note (an “Event of
Default”), the Secured Party shall have the right to exercise all rights and
remedies available at law or in equity. From and after the occurrence and during
the continuance of an Event of Default, the Secured Party shall have the right,
but shall not be obligated, to bring suit or take any other action to enforce
the Collateral and, if the Secured Party shall commence any such suit or take
any such action, Debtor shall, at the request of the Secured Party, do any and
all reasonable lawful acts and execute any and all proper documents reasonably
required by the Secured Party in aid of such enforcement.

 

4. The Debtor shall not create, cause to be crated or permit to exist any lien,
security interest or encumbrance on any portion of the Collateral in favor of
any person or entity other than the Secured Party.

 

[Patent Security Agreement By and Between

Dais Analytic Corporation and Platinum-Montaur Life Sciences, LLC]